Title: To James Madison from James Monroe, 3 February 1815
From: Monroe, James
To: Madison, James


        
          3d. Feby 1815.
        
        I send you letters from General Jackson which give an account of a victory truly glorious.
        It will be well to send them to Gales, except that which I have marked to be retained—unless indeed so much of the letter of the 9th. as relates to the conduct of the Kentuckey militia should also be retaind, tho I do not see how it can be, as similar statments will soon force themselves on the public
        
          J.M.
        
      